Exhibit 10.1

 

TENTH AMENDMENT TO  CREDIT AGREEMENT AND LIMITED WAIVER

 

This Tenth Amendment to Credit Agreement and Limited Waiver (this “Tenth
Amendment”) is made as of September 26, 2008, by and among GLOBAL OPERATING LLC,
a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware
limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”),
CHELSEA SANDWICH LLC, a Delaware limited liability company (“Sandwich” and,
collectively with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each
a “Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Lenders” and each individually, a
“Lender”) party hereto  and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer.  Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(a)           the definition of “Obligations” contained in Section 1.1 of the
Credit Agreement is hereby amended by inserting immediately after the words
“with respect to any Loan or Letter of Credit” which appears in such definition
the words “or Secured Cash Management Agreements”; and

 

(b)           Section 1.1 of the Credit Agreement is further amended by
inserting the following definitions in the appropriate alphabetical order:

 

“Availability Limitation Amount” means, as of the relevant date of
determination, the sum of (a) the Swap Termination Value Amount as of such date
plus (b) the Setoff Amount as of such date.

 

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Setoff Amount” means, notwithstanding the waiver of any right of setoff or
other similar claim which an account debtor may have agreed to with respect to
any Eligible Receivable (the “Setoff Waiver”), as of the relevant date of
determination, the amount of such Eligible Receivable which would be subject to
a right of setoff or similar claim to the extent such Setoff Waiver is not
enforced or did not exist.

 

“Swap Termination Value Amount” means, as of any relevant date of determination,
the Swap Termination Value of all Swap Contracts which constitute Loan
Documents, provided, to the extent a Loan Party has no obligation under any Swap
Contract as of such date, or is otherwise owed money from the counterparty
thereunder (i.e. is “in the money” thereunder), then the Swap Termination Value
Amount for such Swap Contract as of such date of determination shall be $0,
provided however, notwithstanding the foregoing, to the extent the Swap
Termination Value of a Swap Contract with a Lender is a positive number (i.e. a
Loan Party is “in the money”) and the Swap Termination Value of another Swap
Contract with a different Lender is a negative number (i.e. a Loan Party is “out
of the money”), the Swap Termination Value Amount shall be the net results of
such Swap Termination Values.

 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1(a)(i) of the Credit Agreement is hereby amended by
deleting the words “provided, however, that after giving effect to any Borrowing
of a WC Revolver Loan (i) the Total WC Revolver Outstandings shall not exceed
the lesser of (1) the Total WC Revolver Commitment as in effect on such date and
(2) the Borrowing Base at such time” which appear in the first sentence of
Section 2.1(a)(i) and substituting in place thereof the words “provided,
however, that after giving effect to any Borrowing of a WC Revolver Loan (i) the
Total WC Revolver Outstandings shall not exceed the lesser of (1) the Total WC
Revolver Commitment as in effect on such date and (2) the Borrowing Base at such
time minus the Availability Limitation Amount at such time”.

 

2

--------------------------------------------------------------------------------


 

(b)           Section 2.2(f) of the Credit Agreement is hereby amended by
inserting at the end of the text thereof the following sentence:  “In addition,
the Availability Limitation Amount shall be determined at the times the
Borrowers determine their Borrowing Base (or at such other interval as may be
specified by the Administrative Agent) by the Administrative Agent by reference
to a report delivered by the Borrowers to the Administrative Agent and the
Lenders with the Borrowing Base Report which report details the information
necessary for the Administrative Agent to determine the Swap Termination Value
Amount and Setoff Amount, as applicable.”.

 

(c)           Section 2.3(a)(i) of the Credit Agreement is hereby amended by
deleting the words “provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total WC Revolver
Outstandings shall not exceed the lesser of (i) the Total WC Revolver
Commitments as in effect at such time and (ii) the Borrowing Base at such time”
which appear in the first sentence of Section 2.3(a)(i) and substituting in
place thereof the words “provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total WC Revolver
Outstandings shall not exceed the lesser of (i) the Total WC Revolver
Commitments as in effect at such time and (ii) the Borrowing Base at such time
minus the Availability Limitation Amount at such time”.

 

(d)           Section 2.4(b) of the Credit Agreement is hereby amended by
deleting the words “If for any reason (i) the Total WC Revolver Outstandings at
any time exceed the lesser of (1) the Total WC Revolver Commitments then in
effect and (2) the Borrowing Base at such time” which appear in the first
sentence of Section 2.4 and substituting in place thereof the words “ If for any
reason (i) the Total WC Revolver Outstandings at any time exceed the lesser of
(1) the Total WC Revolver Commitments then in effect and (2) the Borrowing Base
at such time minus the Availability Limitation Amount at such time”.

 

§3.  Conditions to Effectiveness.This Tenth Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of a fully-executed
original counterparts of this Tenth Amendment executed by the Loan Parties, the
Administrative Agent and the required Lenders.

 

§4.  Limited Waiver.pursuant to Section 2.1(a)(iv) of the Credit Agreement, in
each calendar year, the Outstanding Amount of all WC Revolver Loans which
constitute Tranche I Loans shall not exceed $97,000,000 for a period of ten
(10) consecutive calendar days (the “Borrowing Limitation Requirement”).  The
Borrowers have requested that the Administrative Agent and the Required Lenders
waive the Borrowing Limitation Requirement for the calendar year ending
December 31, 2008.  Upon the effectiveness of this Tenth Amendment as described
in §3 above, the Required Lenders and the Administrative Agent hereby waive the
Borrowing Limitation Requirement contained in Section 2.1(a)(iv) of the Credit
Agreement for the calendar year ending December 31, 2008.

 

§5.          Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in

 

3

--------------------------------------------------------------------------------


 

Article V of the Credit Agreement except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this §5, the representations and warranties contained in subsections (a) and
(b) of Section 5.5 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1 of the Credit Agreement, provided, that all references therein to
the Credit Agreement shall refer to such Credit Agreement as amended hereby.  In
addition, each of the Loan Parties hereby represents and warrants that the
execution and delivery by such Loan Party of this Tenth Amendment and the
performance by each such Loan Party of all of its agreements and obligations
under the Credit Agreement as amended hereby and the other Loan Documents to
which it is a party are within the corporate, partnership and/or limited
liability company authority of each of the Loan Parties and have been duly
authorized by all necessary corporate, partnership and/or membership action on
the part of each of the Loan Parties.

 

§6.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Tenth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

§7.          No Waiver.  Except as expressly set forth in this Tenth Amendment,
nothing contained herein shall constitute a waiver of, impair or otherwise
affect any Obligations, any other obligation of the Loan Parties or any rights
of the Administrative Agent, the L/C Issuer or the Lenders consequent thereon.

 

§8.          Counterparts.  This Tenth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§9.          Severability.  If any provision of this Tenth Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Tenth Amendment shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

§10.        Governing Law.  THIS TENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

       /s/Thomas J. Hollister

 

Title:

COO and CFO

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

       /s/Thomas J. Hollister

 

Title:

COO and CFO

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

       /s/Thomas J. Hollister

 

Title:

COO and CFO

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

By:

       /s/Thomas J. Hollister

 

Title:

COO and CFO

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

       /s/Thomas J. Hollister

 

Title:

COO and CFO

 

5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

/s/ Henry Pennell

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

a Lender and L/C Issuer

 

 

 

 

 

By:

 

/s/ Christen A. Lacey

 

Title:

Principal

 

 

 

STANDARD CHARTERED BANK, as

 

 

a Lender

 

 

 

 

 

By:

 

/s/ Patricia Doyle

 

Title:

Director

 

 

Commodity Corporate-Traders

 

 

 

By:

 

/s/ Robert K. Reddington

 

Title:

AVP/Credit Documentation

 

 

Credit Risk Control

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

a Lender

 

 

 

 

 

By:

 

/s/ John M. Hariaczyi

 

Title:

Vice President

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

By:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

RBS CITIZENS,

 

NATIONAL ASSOCIATION

 

   as a Lender

 

 

 

 

 

By:

 

/s/ Marina Grossi

 

Title:  Senior Vice President

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

 

/s/ Marie C. Duprey

 

Title: Senior Vice President

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

     ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

/s/ Carol Carver

 

Title:

Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

     as a Lender

 

 

 

 

 

By:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

(f/k/a TD BankNorth, N.A.)

 

       as a Lender

 

 

 

 

 

By:

 

/s/ Curtis C. Simard

 

Title: Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

     as a Lender

 

 

 

 

 

By:

 

/s/ M. W. Sweeney

 

Title: Vice President

 

 

 

 

 

WACHOVIA BANK,

 

  NATIONAL ASSOCIATION

 

     as a Lender

 

 

 

 

 

By:

 

/s/ D. M. Grondin

 

Title: Senior VP

 

 

 

 

 

CALYON NEW YORK BRANCH

 

     as a Lender

 

 

 

 

 

By:

 

/s/ Zali Win

 

Title:

MD

 

 

 

By:

 

/s/ Michael Kermarrec

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Tenth Amendment as of September 26, 2008, and agrees
that the Guaranty dated as of October 4, 2005 (as amended and in effect from
time to time, the “Guaranty”) from each of the undersigned Guarantors remains in
full force and effect, and each of the Guarantors confirms and ratifies all of
its obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

COO and CFO

 

 

 

 

 

GLOBAL GP LLC

 

By:

 

/s/ Thomas J. Hollister

 

Title:

COO and CFO

 

9

--------------------------------------------------------------------------------